Entrusted Management Agreement Among Yan Tinghe, Shandong Yong Chun Tang Bioengineering Co. Ltd. and Shandong Spring Pharmaceutical Co., Ltd., Effective as of April 1, 2008 This Entrusted Management Agreement (the "Agreement") is entered into on the 4thday of April, 2008 in Shandong, China by: Party A: 1. Yan Tinghe, a citizen of PRC with ID Card number 210105681115317, who owns 100% of Shandong Yong Chun Tang Bioengineering Co. Ltd.; and 2. Shandong Yong Chun Tang Bioengineering Co. Ltd., an enterprise incorporated and existing within the territory of China in accordance with the law of the People's Republic of China, the registration number of its legal and valid Business License is 370831228000622, and the legal registered address is Gucheng West Road Sihe Office, Sishui County, Shandong and Party B: Shandong Spring Pharmaceutical Co., Ltd. is a wholly-foreign owned enterprise registered in Shandong, PRC, the registration number of its legal and valid Business License is 0174939, Whereas: 1.Under this Agreement, Shandong Yong Chun Tang Bioengineering Co. Ltd. and Yan Tinghe have acted collectively as one party to this Agreement; 2.Party A desires to entrust Shandong Yong Chun Tang Bioengineering Co. Ltd. to Party B to manage its assets and debts; 3.Party B agrees to accept such entrustment and to manage Shandong Yong Chun Tang Bioengineering Co. Ltd. on behalf of Party A. Therefore, in accordance with laws and regulations of the People's Republic of China, the Parties agree as follows after friendly consultation based on the principle of equality and mutual benefit. Article 1. Entrusted Management 1.1Party A agrees to entrust the management of Shandong Yong Chun Tang Bioengineering Co.
